DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 are objected to because of the following informalities:  In claim 3, line 2 of the claim, “of single piece” should be “of a single piece”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claims 1, 10, and 12 are unclear and indefinite, for example, it is unclear in claims what the terms “self-latching” and “adjustable coupler assembly” and “adjustable holding strength” are supposed to be exactly as there is no description of how it works in the claims and is seen as arbitrary and indefinite.  There is no positive claim that a portion of the handle even contacts the bracket, even in claim 3 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 10, as understood, is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Hartmann US 3,858,843.
	Regarding claim 1, Hartmann discloses a standoff regulator, comprising: a bracket 26 and 90; a handle 24 that is adjustably associated with the bracket (handle turns relative to the stationary bracket), with the handle self-latching in relation to the bracket at an adjusted position (latched by spring 106); an adjustable coupler assembly 78 that allows the handle to self-latch at the adjusted position, but adjustably fixed at that position at an adjustable holding strength in relation to the bracket (78 is threaded to 22 such that it may be adjusted to adjust the spring 106 strength).
	Regarding claim 2, the position of the handle indicates a degree of restriction of flow rate of volume of air (position of the handle indicates a degree of restriction of flow of volume of fluid and air is a fluid).
	Regarding claim 3, the handle 24 is comprised of single piece, having: a first portion 94 that is oriented at an angle in relation to a second portion 92; the second portion includes a latch-index 112 that latches the handle at the adjusted position while providing indexing information to indicate an angular position of the handle; and an attachment section 102 for accommodating the adjustable coupler assembly 78.
	Regarding claim 10, Hartmann discloses a standoff regulator, comprising: a bracket 26 and 90; a handle 24 that is adjustably associated with the bracket by an engagement portion 112, with the handle self-latching in relation to the bracket at an adjusted position (latched by spring 106); the handle includes a first portion 94 that is oriented at an angle in relation to a second portion 92, with the first portion of the handle identical in orientation to an orientation position of a damper (20 is seen as a damper .
Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Yoskowitz US 2015/0147955.
Regarding claim 1, Yoskowitz discloses a standoff regulator, comprising: a bracket 22; a handle 32 and 34 that is adjustably associated with the bracket (handle turns relative to the stationary bracket), with the handle self-latching in relation to the bracket at an adjusted position (does this by the spring 46); an adjustable coupler assembly 46 and 40  that allows the handle to self-latch at the adjusted position, but adjustably fixed at that position at an adjustable holding strength in relation to the bracket (a spring provides different force that changes as it is moved thus providing adjustable quantifiable torque the further that the handle is moved against the spring and the spring height may be changed by moving 40 along the stem).
Regarding claim 2, the position of the handle indicates a degree of restriction of flow rate of volume of air (position of the handle indicates a degree of restriction of flow of volume of fluid and air is what is being valved).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 10 and 12, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann US 3,858,843 in view of Anderson US 2,345,997.
	Regarding claim 2, Hartmann lacks stating that the fluid valved is air.  Anderson discloses the fluid valved is air.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make air as disclosed by Anderson the fluid that is valved in Hartmann as a matter of simple 
	Regarding claim 10, Hartmann discloses a damper but lacks that it is a blade.  Anderson discloses a damper blade 2 that has the same orientation as the first portion 25 of the handle 11.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a damper blade as disclosed by Anderson as the valve of Hartmann as a matter of simple substitution of valves and/or to provide a smaller and more easily made valve which would require less material to make without a need to make a bore in the valve.
	Regarding claim 12, Hartmann discloses a standoff regulator, comprising: a handle 24 that is moveably associated with a bracket 26 and 90, with the handle self-latching to the bracket at an adjustable position and at an adjustable holding strength in relation to the bracket (latched by spring 106 which is adjustable); wherein: the angular orientation of the adjusted position of the handle is identical to an angular orientation of a position of a valve (20 is the valve and since is fixed to the handle and moves relatively inline with the bore of the valve) and wherein: the holding strength of the handle at the adjusted position is varied by an application of torque to the coupler, which changes a compression force of the biasing mechanism to adjust and tighten the holding strength of the handle at the adjusted position in relation to the bracket (how it works) but lacks the angular orientation of the adjusted position of the handle is identical to an angular orientation of a position of a damper blade.  Anderson discloses a damper blade 2 that has the same orientation as the first portion 25 of the handle 11.  It would have been obvious to one having ordinary skill in the art before the effective filing date 

Allowable Subject Matter
Claims 4-9 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921